


EXHIBIT 10.24

SUMMARY OF

2006 SALES COMPENSATION PLAN

 

The registrant maintains the Sales Compensation Plan to provide certain members
of the registrant’s sales staff the opportunity to receive cash awards based on
the achievement of performance objectives.  The Compensation Committee (the
“Committee”), on the recommendation of the Chief Executive Officer, establishes
the structure for calculating quarterly awards and incentive bonuses in the
Sales Compensation Plan, and separately sets threshold targets based on the
registrant’s financial performance and design win goals for each participating
employee.  Awards are calculated based on individual commission and incentive
dollar amounts as set forth for each participant.  The amount of each
participant’s payout is then dependent on the achievement of the adopted
performance goals.  Payments are made following the end of each quarter, after
the degree of attainment of that quarter’s performance goals has been determined
by management of the registrant.

 

The Committee approved performance goals and individual commission and incentive
amounts under the Sales Compensation Plan for the 2006 fiscal year for Mr. Derek
Obata, the registrant’s Vice President of Worldwide Sales, in February 2006.

 

 
